Exhibit 10.24

 

AMENDMENT NO. 3

TO

AMERICAN CRYSTAL SUGAR COMPANY

2005 LONG TERM INCENTIVE PLAN

 

WHEREAS, the Board of Directors of American Crystal Sugar Company (“ACSC”)
previously adopted the American Crystal Sugar Company 2005 Long Term Incentive
Plan (the “Plan”), generally effective January 1, 2005; and

 

WHEREAS, pursuant to Article 11 of the Plan, the Board of Directors has the
authority to amend the Plan at any time; and

 

WHEREAS, the Board of Directors deems it necessary to amend the Plan with regard
to the investment options available for adjusting participants’ deferred
compensation accounts;

 

NOW, THEREFORE, RESOLVED, that, effective January 1, 2009, the American Crystal
Sugar Company 2005 Long Term Incentive Plan be and it is hereby amended as
follows:

 

1.                                       Section 7.3 of Article 7 of the Plan is
hereby amended in its entirety to read as follows:

 

“Section 7.3                                Valuation of Deferred Compensation
Account.

 

(a)           A Participant may request that his Deferred Compensation Account
be allocated among the available investment options established by the Company. 
The initial allocation request shall remain in effect for all subsequent
deferrals until changed by the Participant.  A Participant may change his or her
investment allocation by completing such written or electronic forms as may be
required by the Company, and shall become effective as soon as administratively
feasible after the Company or other person identified on such forms receives the
Participant’s request.  Although the Company intends to invest the amounts
credited to the Participant’s Deferred Compensation Account according to the
Participant’s requests, it reserves the right to invest such amounts without
regard to such requests.

 

(b)           Each Participant’s Deferred Compensation Account shall be valued
as of the last day of each Plan Year and as of such other dates as are selected
by the Company.  Such valuation shall reflect the aggregate amounts credited to
the Deferred Compensation Account pursuant to Section 4.1, Section 6.5,
Section 6.6 or Section 7.2 of the Plan and any earnings or losses credited to
the Participant’s Deferred Compensation Account based upon the earnings or
losses of the investment options applicable to the Participant’s Deferred
Compensation Account pursuant to this Section 7.3.  For purposes of crediting
earnings or losses as of a valuation date, all amounts credited to the
Participant’s Deferred Compensation Account since the prior valuation date will
be treated as having been credited as of the prior valuation date.”

 

--------------------------------------------------------------------------------


 

2.             Except as expressly modified herein, all other provisions of the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Chief Executive Officer of American Crystal Sugar
Company has caused this instrument to be executed as of this 11th day of
December, 2008.

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By

/s/ David A. Berg

 

 

David A. Berg, Chief Executive Officer

 

 

STATE OF MINNESOTA

)

 

 

) SS.

 

COUNTY OF CLAY

)

 

 

On this 11th day of December, 2008, before me personally appeared David Berg, to
me personally known, who, being by me first duly sworn, did depose and say that
he the Chief Executive Officer of American Crystal Sugar Company, the
corporation named in the foregoing instrument; that the seal (if any) affixed to
said instrument is the corporate seal of said corporation, and that said
instrument was signed and sealed (if sealed) on behalf of said corporation by
authority of its Board of Directors; and he acknowledged said instrument to be
the free act and deed of said corporation.

 

 

 

/s/ Karen Brown

 

Notary Public

 

2

--------------------------------------------------------------------------------